DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2021 has been entered.
This action is in reply to the entered RCE.
Claims 1, 10, 16, 20, 21 and 27 have been amended.
Claims 9, 11-15 and 19 were previously canceled.
Claims 1-8, 10, 16-18 and 20-27 are currently pending and hereby allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



16. (Currently Amended)	A computer-readable storage device comprising executable instructions that, when executed by one or more processors, prioritizing calendar events with artificial intelligence, the computer-readable storage device including instructions executable by the one or more processors for: 
receiving a natural language request in an electronic message from a user; 
processing the natural language request with a natural language processing engine; 
identifying, with the natural language processing engine, that the natural language request includes an intent to schedule a new calendar event for a specified time period; 
identifying a conflicting calendar event during the specified time period; 
comparing an event priority score for the new calendar event with an event priority score for the conflicting calendar event, wherein the event priority scores are generated via application of a statistical machine learning model to a plurality of factors associated with the new calendar event and the conflicting calendar event; 
calculating, using the event priority score for the new calendar event and the event priority score for the conflicting calendar event, a confidence score corresponding to a likelihood that the user will prioritize the new calendar event over the conflicting calendar event; 
determining that the confidence score meets a threshold value; 
value, a selectable option to replace the conflicting calendar event with the new calendar event to be presented on an application user interface; 
receiving an indication that the selectable option has been selected from the application user interface; 
replacing the conflicting calendar event with the new calendar event; 
sending feedback from the selection of the selectable option and the replacement of the conflicting calendar event with the new calendar event to the statistical machine learning model; 
training the statistical machine learning model using the feedback; and 
clustering a plurality of calendar events based on the training.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 10, 16-18 and 20-27 are hereby allowed because none of the prior art of record taken individually or in combination teach or suggest a non-obvious combination that illustrates prioritizing calendar events using artificial intelligence where natural language requests are receiving in an electronic message, processed to identify that the request includes an intent to schedule a new calendar event, identifying a conflicting event during the specified time, comparing event priority scores for the events that are generated using statistical machine learning, calculating, using the priority scores, a confidence score corresponding to a likelihood that the user will prioritize the new event over the conflicting event, determining that the confidence 
The prior art of record most closely resembling the applicant’s claimed invention includes Madsen et al. (US 2009/0165022), Abebe et al. (US 2017/0178080) and Dotan-Cohen et al. (US 2017/0308866).
Madsen teaches a system and method for scheduling electronic events where a request to schedule an event is received, a conflict is identified, event priority scores are generated from a statistical machine learning model and are compared to determine which even is higher and causing a selectable option to replace a conflicting event with the new requested event, receiving the section, sending feedback of the selection and clustering events based on a trained model.  Madsen does not disclose that the request is actually a natural language request in an electronic message that is processed to identify an intent to schedule an event at a specified time, using the priority score to calculate a confidence score that corresponds to a likelihood that a user will prioritize one event over the conflicting event, comparing that to a threshold and according to the threshold comparison causing the selectable option to be displayed or that the feedback and selection history are utilized to update the statistical machine learning model that generates the priority score itself.
Abebe teaches a machine learning system for intelligently identifying suitable time slots in a user’s electronic calendar and performing automated 
Dotan-Cohen teaches a meeting scheduling resource efficiency system and method that generates confidence scores for meeting acceptance patterns in at least [0061-0065] and describes utilizing importance scores and/or the likelihood of attendance of each meeting to enable a meeting organizer to determine how the meeting they are generating compares to other meetings that have been proposed or scheduled for the same time.  Dotan-Cohen does not disclose that the request is actually a natural language request in an electronic message that is processed to identify an intent to schedule an event at a specified time, nor does it explicitly recite using the priority score to calculate a confidence score that corresponds to a likelihood that a user will prioritize one event over the conflicting event, comparing that to a threshold and according to the threshold comparison causing the selectable option to be display or that the feedback and selection history are utilized to update the statistical machine learning model that generates the priority score itself.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorzela et al. (US 10,984,391) Intelligent Meeting Manager, uses natural language processing as part of a meeting conflict resolution process.
Howard (US 8,407,281) Intention-Based Automated Conflict Prediction and Notification System, issues alerts when natural language messages potentially conflict with existing events.
Dotan-Cohen et al. (US 2017/0308866) Meeting Scheduling Resource Efficiency, calculates confidences scores relating to the patterns of user behavior and utilizes importance scores when evaluating competing and conflicting meetings while evaluating the likelihood of attendance or acceptance based on past behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288. The examiner can normally be reached Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623